HARVEY, P. T.
In this case, the relators, with leave of the Supreme Court, filed application for mandamus against T. T. Robison, state land commissioner. The respondent has filed a motion to withdraw such leave to file and to dismiss the application. The question arising on said motion is essentially the same as that involved in the motion to dismiss the case of Guenther v. Robison (Tex. Com. App.) 17 S.W.(2d) 765, this day decided. The holding in that case controls the disposition of this motion.
We recommend that the leave heretofore granted relators to file the application for mandamus herein be withdrawn, and the application dismissed.
CURETON, C. T. The opinion of the Commission of Appeals is adopted, and application for mandamus is dismissed.